IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs April 1, 2003

               STATE OF TENNESSEE v. RICHARD C. ROGERS

                 Direct Appeal from the Circuit Court for Lauderdale County
                            No. 7154 Joseph H. Walker, Judge



                     No. W2002-01632-CCA-R3-CD - Filed August 8, 2003


Defendant, Richard C. Rogers, appeals his convictions in the Lauderdale County Circuit Court for
burglary of a vehicle, a class E felony, and theft of property in an amount over $1,000 and less than
$10,000, a class D felony. Following a jury trial, Defendant was sentenced as a career offender to
six years for his burglary conviction and twelve years for his theft conviction, to be served
concurrently. In this appeal as of right, Defendant contends that the evidence at trial was insufficient
to support his convictions beyond a reasonable doubt. After review of the record, we affirm the
judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

THOMAS T. WOODA LL, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
DAVID G. HAYES, J., joined.

Clifford K. McGown, Jr., Waverly, Tennessee (on appeal); Gary F. Antrican, District Public
Defender; and Julie K. Pillow, Assistant Public Defender, (at trial), for the appellant, Richard C.
Rogers.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney General;
Elizabeth T. Rice, District Attorney General; and Tracey Brewer, Assistant Attorney General, for
the appellee, the State of Tennessee.

                                              OPINION

       Ronnie Moore testified that on July 27, 2001, he worked for the Lauderdale County Highway
Department. On that morning, he arrived at work at 6:00 a.m. and noticed that the gate was open.
The gate is usually locked, but the lock had been cut. Mr. Moore also noticed that the doors into the
building had been broken open and a service truck was missing. He notified the sheriff’s
department.
        Andy Vaughn, a shop foreman for the Lauderdale County Highway Department, testified that
on July 27, 2001, he arrived at work and discovered that the 1996 Dodge Ram service truck that was
assigned to him was missing. Mr. Vaughn testified that the truck was valued at approximately
$9,000. He also testified that the tools belonging to the highway department are marked as such and
identified using serial numbers. Mr. Vaughn reported several items stolen, including eleven
chainsaws, a floor buffer, two tool boxes, several hand tools, several wrenches, an extended arm
pruner, and a weed eater. The total estimated value of all of the items stolen was several thousand
dollars. Mr. Vaughn testified that the truck and some but not all of the tools and other property were
recovered.

         Jeff Fain, an officer for the Collierville Police Department, testified that he was employed
as a criminal investigator for the Ripley Police Department at the time of this offense. Officer Fain
testified that on August 4, 2001, he was notified that the service truck stolen from the Lauderdale
County Highway Department had been recovered in Dyer County. Defendant and his wife had been
found sleeping in the truck and were arrested and taken into custody in Dyer County. Officer Fain
and Lieutenant Sanders transported Defendant from the Dyer County jail to the Lauderdale County
jail. Officer Fain “couldn’t tell” whether Defendant appeared to be under the influence of an
intoxicant. Defendant was not wearing a shirt.

        Lieutenant Steve Sanders of the Ripley Police Department testified that Defendant gave a
statement on August 7, 2001, after Lieutenant Sanders advised Defendant of his Miranda rights.
Defendant admitted his involvement in the burglary and theft. Defendant stated that he had received
information from an inmate who worked as a clean-up person for the highway department.
Defendant stated that he cut the chain link fence surrounding the building using bolt cutters. He
pried open the door to the building, entered the building and obtained the keys to the Dodge truck.
He backed the truck into the bay area where the tools were stored. He drove the truck to Nashville
where he sold some of the tools for $500. He sold several more items on his way to Dyer County.
After giving an oral statement to Lieutenant Sanders, Defendant reduced his statement to writing.

       Lieutenant Sanders testified that Defendant did not appear to be under the influence of
alcohol or drugs at the time he gave the statement. Defendant told Lieutenant Sanders that he used
the money from the sale of the stolen tools to buy drugs.

        On August 13, 2001, Lieutenant Sanders drove to Nashville to recover the stolen items that
had been sold, and then he released them to the Lauderdale County Highway Department. Defendant
sold the tools in Nashville to the owner of Cooper Electric Company, who wrote a check to
Defendant for $500 and then immediately cashed the check for Defendant. Lieutenant Sanders
attempted to recover the check, but he never obtained it from the Nashville police. Defendant did
not testify at trial.

Sufficiency of the Evidence




                                                 -2-
        Defendant contends that the evidence at trial was insufficient to support his convictions.
When an accused challenges the sufficiency of the convicting evidence, we must determine whether
“‘any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.’” State v. Keough, 18 S.W.3d 175, 180-81 (Tenn. 2000) (quoting Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560, 573 (1979)). In evaluating the sufficiency
of the evidence, this Court will afford the prosecution the strongest legitimate view of the evidence
in the record as well as all reasonable and legitimate inferences which may be drawn from the
evidence. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Questions regarding the credibility
of the witnesses, the weight to be given the evidence, and any factual issues raised by the evidence
are resolved by the trier of fact, not this Court. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
Furthermore, a guilty verdict replaces the presumption of innocence with a presumption of guilt, and
the defendant has the burden of demonstrating on appeal why the evidence does not support the
jury’s findings. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       A conviction for burglary of a vehicle requires proof beyond a reasonable doubt that
Defendant, without the effective consent of the property owner, entered any freight or passenger car,
automobile, truck, trailer, boat, airplane or other motor vehicle with intent to commit a felony, theft
or assault. Tenn. Code Ann. § 39-14-402 (1997). Burglary of a vehicle is a class E felony. Id. A
conviction for theft requires proof beyond a reasonable doubt that Defendant, with intent to deprive
the owner of property, knowingly obtained or exercised control over the property without the
owner’s effective consent. Tenn. Code Ann. § 39-14-103 (1997).

        Defendant confessed to the police that he entered the property without permission, stole the
tools and the key to the service truck, and drove the vehicle away with the stolen tools inside.
Defendant told police that he had sold some of the stolen tools to “a guy” in Nashville. Lieutenant
Sanders recovered the tools, marked “Lauderdale County Highway Department,” from a man in
Nashville. Defendant was found inside the stolen vehicle. The evidence was sufficient for any
rational trier of fact to find Defendant guilty of both offenses beyond a reasonable doubt.

                                          CONCLUSION

       After a careful review of the record, we affirm the judgments of the trial court.



                                                       ___________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                 -3-